t c summary opinion united_states tax_court robert carter jr and lola carter petitioners v commissioner of internal revenue respondent docket no 21915-15s l filed date robert carter jr and lola carter pro_se ardney j boland iii for respondent summary opinion thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing relating to petitioners’ unpaid federal_income_tax liability for the issues for decision are whether petitioners are permitted to dispute their underlying liability for and whether the irs abused its discretion in sustaining the collection action background the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in louisiana when they petitioned the court petitioners filed their federal_income_tax return for late and reported their tax_liability as zero claiming charitable_contribution deductions a deduction for the business use of their home and dollar_figure in casualty or theft_loss deductions the irs selected petitioners’ return for examination on date the irs mailed to petitioners’ last_known_address which is the same address listed on the petition a notice_of_deficiency determining that petitioners were not entitled to deductions for charitable_contributions the business use of their home or eight separate casualty or theft losses the notice_of_deficiency determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioners received the notice_of_deficiency but did not petition the tax_court for redetermination on date the irs assessed the tax accuracy-related_penalty and interest in an effort to collect these assessed amounts on date the irs sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted a form request for a collection_due_process or equivalent_hearing in their request petitioners did not seek a collection alternative rather they argued that the assessment for was incorrect on date the office of appeals appeals mailed petitioners a letter offering a face-to-face hearing and requesting any information or evidence that petitioners planned on submitting for consideration appeals also assigned petitioners’ case to a settlement officer so on date the so mailed in their request for a cdp hearing petitioners also raised arguments with respect to their taxable_year stating that it should have been included in the nftl it was not included in the nftl therefore it was not properly at issue in the cdp hearing see sec_301_6320-1 proced admin regs petitioners a letter scheduling a telephone cdp hearing for date the letter also requested documentation to support their dispute of the underlying liability and to comply with the requirements for collection alternatives petitioners were again offered a face-to-face hearing or a correspondence hearing the so was unable to verify that petitioners had received the notice_of_deficiency and determined that they could dispute their underlying liability on date when the so called petitioners for their scheduled cdp hearing they were unavailable she left a message informing them that she would follow up with a letter and providing her telephone number for a return call there is no indication that petitioners responded to her message the so mailed petitioners a followup letter providing an additional days to either contact her or submit any supporting documentation regarding the disputed liability petitioners neither responded to the so nor submitted any documentation in response to her letter after the additional days the so waited another four weeks for a response but having requested on multiple occasions and through multiple mediums of communication documentation supporting petitioners’ dispute of their underlying liability and having received no substantive response --much less any the only document petitioners provided was a copy of a fax addressed to a case advocate at the taxpayer_advocate_service of the requested information--the so sustained the proposed collection action on date appeals issued to each petitioner a notice_of_determination concerning collection action under sec_6320 and or concerning their income_tax_liability for taxable_year petitioners timely sought review in this court petitioners made three assignments of error in their petition frivolous_return penalties relating to their taxable_year the disallowed casualty or theft_loss deductions claimed on their federal_income_tax return and the propriety of the irs audits of their return discussion in reviewing an irs administrative determination in a cdp case if the underlying tax_liability is properly in dispute the court reviews that issue de novo 114_tc_176 other matters the court reviews for abuse_of_discretion by the irs id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir on date respondent filed a motion to dismiss for lack of jurisdiction the portions of this case that relate to the assessed frivolous_return penalties for we granted this motion on date taxpayers may dispute their underlying tax_liability in a cdp case only if they did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability sec_6330 although the so could not determine whether petitioners had received a notice_of_deficiency we have found on the basis of the record that petitioners did in fact receive it respondent provided to the court a copy of the properly completed u s postal service form_3877 showing that the notice_of_deficiency was sent by certified mail to petitioners’ last known--and current--address on date a properly completed form_3877 reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s last_known_address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 530_f2d_781 8th cir the form is considered highly probative evidence that the notice_of_deficiency was sent to the addresses specified 94_tc_82 furthermore compliance with form_3877 mailing procedure raises a presumption of official regularity in favor of the commissioner see coleman v commissioner t c pincite if the presumption is raised and the taxpayer does the parties stipulated that respondent issued a notice_of_deficiency to petitioners for the taxable_year and that the ps form_3877 was completed when the stipulated notice was mailed to petitioners not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency thus precluding challenges to the underlying liability under sec_6330 see eg 114_tc_604 clark v commissioner tcmemo_2008_155 because respondent introduced into evidence the properly completed form_3877 he is entitled to rely upon presumptions of official regularity and delivery see sego v commissioner t c pincite petitioners have not seriously disputed receiving the notice_of_deficiency and there is no evidence that the notice was returned to respondent thus the presumptions of official regularity and delivery have not been rebutted see bailey v commissioner tcmemo_2005_241 where the presumption is raised and not rebutted with contrary evidence we may find that the taxpayer received the notice_of_deficiency and that challenges to the underlying tax_liability are precluded venhuizen v mr carter testified at trial that he couldn’t look at a letter and know whether or not he received it that all of respondent’s correspondence look s the same and that he ha d no intentions of saying that he didn’t receive any of this stuff he didn’t know if it was in there or not mrs carter testified that mail came through but she just couldn’t say with percent accuracy that that is something that she saw and that she couldn’t say that she didn’t see it either petitioners further testified about their poor recordkeeping misplaced documents and family events which might have distracted them but they did not provide any evidence to support their vague assertion of nonreceipt commissioner tcmemo_2012_270 at noting that a taxpayer’s vague statement regarding possible nonreceipt of the notice_of_deficiency was insufficient to negate the presumption that the notice was properly issued we accordingly find that petitioners received the date notice_of_deficiency for taxable_year see diamond v commissioner tcmemo_2012_90 slip op pincite the record contains no credible_evidence to rebut the presumption that the notice was properly mailed to petitioner at the hearing peti- tioner did not unequivocally deny that he received the notice_of_deficiency and his testimony that he does not have a copy of the notice or remember signing for it is not enough to rebut the presumption afforded respondent thus we find that peti- tioner received the notice_of_deficiency because they had but did not take advantage of a prior opportunity to contest their tax_liability they were not entitled to challenge that liability at the cdp hearing and likewise they are not entitled to challenge it in this proceeding see sec_6330 bailey v commissioner tcmemo_2016_94 at in any event petitioners failed to participate in their cdp hearing in any meaningful way they did not submit any of the requested documentation they did not answer the so’s telephone call or return her message and they did not respond to any of the so’s letters petitioners have therefore failed to present any claim that we can review see 129_tc_107 118_tc_488 for that reason as well they are precluded from challenging their underlying liability in this proceeding see eg 135_tc_344 lunnon v commissioner tcmemo_2015_156 at noting that a taxpayer does not properly raise an issue if he fails to present any evidence to appeals with respect to that issue after being given a reasonable opportunity to do so aff’d __ f app’x __ wl 10th cir date we accordingly mrs carter testified that the telephone number called by the so was hers that around the time of that call petitioners’ youngest son was getting married that there w ere a lot of things going on and that if indeed a voicemail was left she did not go back and retrieve it the so could not verify petitioners’ receipt of the notice_of_deficiency and invited petitioners to challenge their underlying liability for and submit documents to support their claim of dollar_figure in casualty or theft_loss deductions although the so appeared willing to consider their underlying tax_liability that decision does not require a de novo review where an appeals officer exercises her discretion to address an issue that the taxpayer is not entitled to raise during the cdp process any decision made with respect to that issue is not part of the notice_of_determination and hence is not reviewable by this court see ding v commissioner tcmemo_2015_20 at sec_301_6320-1 q a-e11 proced admin regs in any event petitioners submitted no evidence to the so concerning these losses that issue was not properly presented to her and is not properly before us review the so’s actions for abuse_of_discretion only see goza v commissioner t c pincite in deciding whether the so abused her discretion in sustaining the collec- tion actions we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 the record shows that the so analyzed the transcript of petitioners’ account and verified that the requirements of applicable law and administrative procedure were followed the so stated in her case activity report that she had reviewed petitioners’ account transcript and confirmed that the assessment was properly made and that the irs met all applicable_requirements of law administrative procedures we find that in sustaining the proposed collection action the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than neces- sary see id petitioners did not request a collection alternative and they did not submit the financial information required for consideration of a collection alternative once taxpayers have been given a reasonable opportunity for a hearing but fail to avail themselves of it the commissioner may proceed to make a determina- tion on the basis of the case file see eg oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir on the record before us we conclude that petitioners were given a reasonable opportunity for a hearing but failed to avail themselves of it finding no abuse_of_discretion in any respect we will sustain the irs’ determination to uphold the collection action to reflect the foregoing decision will be entered for respondent
